Name: Decision No 2/96 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 4 April 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  tariff policy;  trade;  European construction;  Europe
 Date Published: 1996-06-04

 Avis juridique important|21996D0604(01)Decision No 2/96 of the Association Council between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 4 April 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community Official Journal L 133 , 04/06/1996 P. 0016 - 0027DECISION No 2/96 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part of 4 April 1996 concerning the export of certain ECSC and EC steel products from the Czech Republic to the Community (96/343/ECSC)THE ASSOCIATION COUNCIL,Whereas the Contact Group referred to in Article 10 of Protocol 2 of the Europe Agreement establishing as Association Agreement between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (1), which entered into force on 1 February 1995, met on 25 and 26 September 1995 to discuss trends in imports of ECSC products from the Czech Republic into the Community and recognized the need to find appropriate solutions in the framework of Article 34 (2) of the Agreement in order to ensure that the attainment of the objectives of the Agreement will not be jeopardized;Whereas, in view of the need for both parties to have rapid information on the trend of trade flows in order to increase transparency and to avoid possible diversions of trade, the Contact Group decided to refer the matter to the Association Council established under Article 104 of the Agreement;Whereas the Parties are desirous to promote the orderly and equitable development of trade in steel between the Community and the Czech Republic;Whereas the Association Council, having been supplied with all relevant information, has determined that the solution acceptable to the two parties is a double-checking system, without quantitative limits, for the import into the Community of certain steel products covered by the ECSC Treaty for an initial period between 1 January and 31 December 1996,HAS DECIDED AS FOLLOWS:Article 1 1. For the period 1 January to 31 December 1996, the imports into the Community of the products listed in Annex I originating in the Czech Republic shall be subject to the presentation of an import document conforming to the model shown at Annex II issued by the authorities in the Community.2. The classification of the products covered by this Decision is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'Combined Nomenclature`, or in abbreviated form 'CN`). The origin of the products covered by this Decision shall be determined in accordance with the rules in force in the Community.3. For the period 1 January to 31 December 1996, imports into the Community of the iron and steel products listed in Annex I and which originate in the Czech Republic shall, in addition, be subject to the issue of an export document by the competent Czech authorities. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped.4. An export document will not be required for goods already shipped to the Community before 1 January 1996, provided that the destination of such products is not changed and that those products which may be imported only on presentation of an import document are in fact accompanied by such a document.5. Shipment is considered to have taken place on the date of loading into the exporting means of transport.6. The export document shall conform to the model shown in Annex III. It shall be valid for exports throughout the customs territory of the Community.7. The Czech Republic shall notify the Commission of the European Communities of the names and addresses of the appropriate Czech governmental authorities which are authorized to issue and to verify export documents together with specimens of the stamps and signatures they use. The Czech Republic shall also notify the Commission of any change in these particulars.8. Certain technical provisions on the implementation of the double-checking system are set in out in Annex IV.Article 2 1. The Czech Republic undertakes to supply the Community with precise statistical information on the export documents issued by the Czech authorities pursuant to Article 1. Such information shall be transmitted to the Community by the end in the month following the month to which the statistics relate.2. The Community undertakes to supply the Czech authorities with precise statistical information on import documents issued by Member States in respect of the products listed in Annex I. Such information shall be transmitted to the Czech authorities by the end of the month following the month to which the statistics relate.Article 3 If necessary, at the request of either of the Parties, consultations shall be held on any problems arising from the operation of the Decision. Such consultations shall be held promptly. Any consultations held under this Article shall be approached by both Parties in a spirit of cooperation and with a desire to reconcile the difference between them.Article 4 Any notices to be given hereunder shall be given:- in respect of the Community, to the Commission of the European Communities (DG I/D/2 and DG III/C/2),- in respect of the Czech Republic, to the Mission of the Czech Republic to the European Communities; and the Ministry of Industry and Trade of the Czech Republic.Article 5 This Decision shall be binding on both the Community and the Czech Republic which shall take the measures necessary to implement it.Article 6 This Decision shall enter into force on the date of signature.It shall apply with effect from 1 January 1996.Done at Brussels, 4 April 1996.For the Association CouncilThe PresidentJ. ZIELENIEC(1) OJ No L 360, 31. 12. 1994, p. 12.ANNEX I CZECH REPUBLIC List of products subject to double-checking (1996) Heavy plates(excluding ex-CN codes)7208 40 107208 51 307208 51 507208 51 917208 51 997208 52 917208 52 997208 54 107208 90 107208 90 90Cold-rolled sheet7209 15 007209 16 907209 17 907209 18 917209 18 997209 25 007209 26 907209 27 907209 28 907211 23 107211 23 517211 29 20Hot-rolled strip and hoop7211 14 107211 14 907211 19 207211 19 907212 60 917220 11 007220 12 007220 90 317226 19 107226 20 207226 91 107226 91 907226 99 20Wire rod7213 10 007213 20 007213 91 107213 91 207213 91 417213 91 497213 91 707213 91 907213 99 107213 99 907221 00 107221 00 907227 10 007227 20 007227 90 107227 90 507227 90 95Hematite pig iron7201 10 19Beams and sections7216 31 117216 31 197216 31 917216 31 997216 32 117216 32 197216 32 917216 32 99Seamless tubesComplete CN heading 7304Welded tubesComplete CN heading 7306ANNEX II >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>ANNEX III >REFERENCE TO A FILM>>REFERENCE TO A FILM>ANNEX IV CZECH REPUBLIC Technical Annex on the double-checking system 1. The export documents shall measure 210 Ã  297 mm. The paper used shall be white writing paper, sized, not containing mechanical pulp, and weighing not less than 25 g/m ². They shall be made out in English. If they are completed by hand, entries must be in ink and in printed script. These documents may comprise additional copies duly indicated as such. If the documents have several copies only the top copy is the original. This copy shall be clearly marked as 'original` and other copies as 'copies`. Only the original shall be accepted by the competent authorities of the Community as being valid for the control of export to the Community in accordance with the provisions of the double-checking system.2. Each document shall bear a standardized serial number, whether or not printed, by which it can be identified. This number shall be composed of the following elements:- two letters identifying the exporting country as follows: CZ,- two letters identifying the intended Member State of customs clearance as follows:BE = BelgiumDK = DenmarkDE = GermanyEL = GreeceES = SpainFR = FranceIE = IrelandIT = ItalyLU = LuxembourgNL = NetherlandsAT = AustriaPT = PortugalFI = FinlandSE = SwedenGB = United Kingdom- a one-digit number identifying the year, corresponding to the last figure in the respective year, e.g. 6 for 1996,- a two-digit number from 01 to 99, identifying the particular issuing office concerned in the exporting country,- a five-digit number running consecutively from 00001 to 99999 allocated to the intended Member State of customs clearance.3. The export documents shall be valid for four months from the date of their issue. Export documents may be renewed or prolonged.4. Since the importer needs to present the original export document when requesting an import document, export documents should, as far as possible, be issued in respect of individual commercial transactions, not global contracts.5. The Czech Republic need not show price information on the export document if there is a genuine need to protect commercial confidentiality. In such cases Box 9 of the export document should indicate the reason for not showing the price information and that it is available to the competent authorities of the Community on request.6. Export documents may be issued after the shipment of the products to which they relate. In such cases they must bear the endorsement 'issued retrospectively`.7. In the event of a theft, loss or destruction of an export document, the exporter may apply to the competent governmental authority which issued the document for a duplicate to be made out on the basis of the export documents in his possession. The duplicate of any such document so issued shall bear the endorsement 'duplicate`. The duplicate shall bear the date of the original export document.8. The competent authorities of the Community shall be informed immediately of the withdrawal or modification of any export documents already issued and, where relevant, of the basis for such action.